DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/02/2021 is being entered. Claims 1-20 remain pending. Claims 1-20 are amended. The amendment overcomes the 35 U.S.C. 112(b) rejection regarding claims 19-20. The 35 U.S.C. 112(d) rejection has not been overcome. Applicants amendments also do not overcome the 35 U.S.C. 102(a)(2) rejection or 35 U.S.C. 103 rejections. Further, this action has been made final as necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 directly depends from claim 18, and claim 18 recites “control’s the aircrafts flight control system so that the aircraft avoids the obstacle”. Claim 19 recites “operating the aircraft”. . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 directly depends from claim 18, and claim 18 recites “control’s the aircrafts flight control system so that the aircraft avoids the obstacle”. Claim 20 recites “operating the automobile”. Claim 18 recites “aircraft” in the body of the claim. Therefore, claim 20 does not further limit claim 18. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8, and 13-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miao et al. (U.S. Publication No. 2018/0352144 A1) hereinafter Miao.

Regarding claim 1, Miao discloses: 
see Paragraph 0033 - discusses a camera, and see Paragraph 0052 - discusses an imaging system comprising a camera] comprising a focal plane [see Figures 7B and 5 below – depicts the focal plane for the camera (C), focal length (f) to the image plane P, or focal plane]; 

    PNG
    media_image1.png
    326
    524
    media_image1.png
    Greyscale

Figure 7B of Miao

    PNG
    media_image2.png
    393
    580
    media_image2.png
    Greyscale

Figure 5 of Miao

a processor connected to the camera and identifying an area of interest in an image of a scene captured by the camera [see Paragraph 0033 - discusses a camera, and see Paragraph 0052 - discusses an imaging system comprising a camera used for generating images, and see Paragraph 0055 - discusses determining a target from the image data (see Paragraph 0054 - discusses a processor is operatively coupled to a target recognition module used for identifying targets in an image)]; and 
a laser ranging system connected to the processor [see Paragraph 0039 - discusses a LIDAR sensor, and see Paragraph 0052 - discusses an imaging system comprising a laser radar device (LIDAR), and see Paragraph 0054 – discusses the processor is operatively coupled to the target distance module], the laser ranging system comprising a laser rotatably coupled to the camera so that a rotation axis of the laser is centered on the focal plane [see Paragraph 0074 – discusses that laser radar (LIDAR) scans (rotates the mirror within the LIDAR) within an angle range (psi) as its coupled to the camera, and see Figure 7B below – depicts the rotation axes (psi) of the LIDAR (L) centered on the focal plane (focal length (f) to the image plane P) of the camera (C)]; 

    PNG
    media_image1.png
    326
    524
    media_image1.png
    Greyscale

Figure 7B of Miao

wherein the processor controls the laser ranging system so that the laser ranging system selectively measures a distance to an object of interest in the scene and corresponding to the area of interest in the image [(see Paragraph 0070-0074 – discusses determining a distance to the target object in the image using LIDAR)].

Regarding claim 2, Miao discloses the invention with respect to claim 1. Miao further discloses wherein the object of interest includes a moving object [see Paragraph 0078 - discusses that the target object moves relative to the imaging system (camera and LIDAR)].

Regarding claim 3, Miao discloses the invention with respect to claim 1. Miao further discloses wherein the processor controls the laser ranging system so as to only measure the distance to the object of interest comprising a moving object and/or an obstacle [see Paragraphs 0079-0080 - discusses that the distance to the moving target is determined].

Regarding claim 4, Miao discloses the invention with respect to claim 1. Miao further discloses wherein the object of interest includes an obstacle [see Paragraph 0003 - discusses that the object can be stationary].

Regarding claim 8, Miao discloses the invention with respect to claim 1. Miao further discloses wherein the laser ranging system only measures distances to a subset of positions in the scene [see Paragraph 0067 - discusses switching between targets, the distance to the switched to target (second) can be determined based on the bounding box surrounding the second target (see Figure 4A below for targets that are switched too), each target has its own subset of positions (top point and bottom point), and see Paragraphs 0070-0074 - for measuring distances to targets using a LIDAR and camera for real time measurements].


    PNG
    media_image3.png
    418
    567
    media_image3.png
    Greyscale

Figure 4A of Miao

Regarding claim 13, Miao discloses the invention with respect to claim 1. Miao further discloses: 
the camera includes pixels on which the image is formed [see Paragraph 0052 - discusses the camera takes an image (images have pixels) see Paragraph 0080 - discusses the LIDAR works with the imaging system]; 
the laser ranging system includes a laser emitting a laser beam and a receiver [see Paragraph 0080 - discusses that LIDAR emits a laser pulse towards a target object]; 
the receiver detects the laser beam after the laser beam has reflected off the object of interest [see Paragraph 0080 - discusses that the LIDAR receives beams reflected off the target object]; and
see Paragraph 0080 - discusses measuring a total travelling time of the light beam traveling back and forth between the target and the laser radar device]; and
 the laser beam has a divergence no larger than each pixel's instantaneous field of view [see Paragraphs 0073-0074 – discusses determining a distance to a target with a laser beam, the target has pixels as well as a pixel that defines the center of the target (defined by an image captured by the camera), the range of angle for the LIDAR to measure for distance is within the image (made up of pixels)].

Regarding claim 14, Miao discloses the invention with respect to claim 1. Miao further discloses an aircraft or automobile comprising the apparatus of claim 1 [see Paragraph 0003 - discusses that the movable object is an aerial vehicle].

Regarding claim 15, Miao discloses the invention with respect to claim 14. Miao further discloses: 
the area of interest includes a portion of the image representing an obstacle in the scene [see Paragraph 0079 and see Figure 4A below - depicts an area of interest with portions (dog, bike, car - with bounding box represents each object) in an image], 


    PNG
    media_image3.png
    418
    567
    media_image3.png
    Greyscale

Figure 4A of Miao

the distance comprises a distance to the obstacle [see Paragraph 0074 - discusses measuring a distance to the target object (in the image) using the LIDAR], 
the processor transmits the distance to the obstacle to the navigation system [see Figure 3 below – depicts a processor 54 comprising a target distance module (operation above of measuring a distance to the target object then sending the distance to the controller to control the UAV to fly at a distance from the object)], and 

    PNG
    media_image4.png
    445
    274
    media_image4.png
    Greyscale

Figure 3 of Miao

the navigation system uses the distance to the obstacle to control the aircraft's flight control system so that the aircraft avoids the obstacle [see Paragraph 0066 - discusses controlling the propulsion of the UAV to maintain the distance from the target object (see Paragraphs 0070-0074 - discusses using LIDAR to obtain a more accurate distance measurement (real time), which is used to control the propulsion device (UAV in this case) to maintain a distance from the object (avoid) as discussed in Paragraph 0066)].

Regarding claim 16, Miao discloses the invention with respect to claim 15. Miao further discloses wherein the aircraft is a drone [see Paragraph 0003 - discusses that the movable object (propulsion device) is a drone].

Regarding claim 17, Miao discloses a method of operating a LIDAR system, comprising:
see Paragraph 0033 - discusses a camera, and see Paragraph 0052 - discusses an imaging system comprising a camera used for generating images]; 
transmitting the image to a processor, wherein the processor identifies an area of interest in the image [see Paragraph 0060 - discusses the camera capturing an image containing a target object, and bounding boxes may be created around the target object, and see Paragraph 0055 - discusses determining a target from the image data (see Paragraph 0054 - discusses the processor is operatively coupled to a target recognition module used for identifying targets in an image)]; 
controlling a laser ranging system so that the laser ranging system selectively measures one or more distances to one or more positions in the scene corresponding to the area of interest in the image [see Paragraph 0039 - discusses a LIDAR sensor, and see Paragraph 0052 - discusses an imaging system comprising a radar device (LIDAR), and see Paragraphs 0070-0074 - discusses measuring a distance to the target object (in the image) using the LIDAR], and wherein the laser ranging system comprises a laser rotatably coupled to the camera so that a rotation axis of the laser is centered on the focal plane [see Paragraph 0074 – discusses that laser radar (LIDAR) scans (rotates the mirror within the LIDAR) within an angle range (psi) as its coupled to the camera, and see Figure 7B below – depicts the rotation axes (psi) of the LIDAR (L) centered on the focal plane (focal length (f) to the image plane P) of the camera (C)]; 

    PNG
    media_image1.png
    326
    524
    media_image1.png
    Greyscale

Figure 7B of Miao

Regarding claim 18, Miao discloses a method of operating an aircraft [see Paragraph 0003 - discusses that the movable object (propulsion device) is a drone] or automobile, comprising: 
imaging a scene in a vicinity of an aircraft or automobile using a camera, forming an image [see Paragraph 0033 - discusses a camera, and see Paragraph 0052 - discusses an imaging system comprising a camera used for generating images];
transmitting the image to a processor, wherein the processor identifies an obstacle in the image [see Paragraph 0079 and see Figure 4A below - depicts an area of interest with portions (dog, bike, car - with bounding box represents each object) in an image, see Paragraph 0060 - discusses the camera capturing an image containing a target object, and bounding boxes may be created around the target object, and see Paragraph 0055 - discusses determining a target from the image data (see Paragraph 0054 - discusses the processor is operatively coupled to the target recognition module used for identifying targets in an image)]; 

    PNG
    media_image3.png
    418
    567
    media_image3.png
    Greyscale

Figure 4A of Miao

controlling the laser ranging system so as that the laser ranging system selectively measures a distance to the obstacle in the scene [see Paragraphs 0070-0074 - discusses measuring a distance to the target object (in the image) using the LIDAR]; and 
transmitting the distance to the obstacle to a navigation system [see Figure 3 below – depicts a processor 54 comprising a target distance module (operation above of measuring a distance to the target object then sending the distance to the controller to control the UAV to fly at a distance from the object)], 

    PNG
    media_image4.png
    445
    274
    media_image4.png
    Greyscale

Figure 3 of Miao

wherein the navigation system uses the distance to the obstacle to control the aircraft's flight control system so that the aircraft avoids the obstacle [see Paragraph 0066 - discusses controlling the propulsion of the UAV to maintain the distance from the target object (see Paragraphs 0070-0074 - discusses using LIDAR to obtain a more accurate distance measurement (real time), which is used to control the propulsion device (UAV in this case) to maintain a distance from the object (avoid) as discussed in Paragraph 0066)].

Regarding claim 19, Miao discloses the invention with respect to claim 18. Miao further discloses operating the aircraft [see Paragraph 0066 - discusses controlling the propulsion of the UAV to maintain the distance from the target object (see Paragraphs 0070-0074 - discusses using LIDAR to obtain a more accurate distance measurement (real time), which is used to control the propulsion device (UAV in this case) to maintain a distance from the object (avoid) as discussed in Paragraph 0066)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Buchanan et al. (U.S. Publication No. 2004/0178945 A1) hereinafter Buchanan.

Regarding claim 5, Miao discloses the invention with respect to claim 1. Miao further discloses wherein the laser ranging system measures one or more distances to one or more positions in the scene corresponding to the area of interest covering an area of the image or a focal plane of the camera [see Paragraph 0068 - discusses determining target objects (via bounding boxes) within a certain region of an image and switching between objects (dog to car), and see Figure 4A below - depicts an object that cover less than 50% of the image (car), and see Paragraphs 0073-0074 – discusses using LIDAR to perform the distance measurement].

    PNG
    media_image3.png
    418
    567
    media_image3.png
    Greyscale

Figure 4A of Miao

However, Miao fails to disclose only measuring distance for areas less than 50% of an area of an image.

	Buchanan discloses only measuring distance for areas less than 50% of an area of an image [see Paragraph 0041 – discusses measuring distance to objects tracked in images (see Paragraph 0019 – discusses processing information for areas (distance) for an image that are less than 10% (less than 50%) of the whole captured area)].
Buchanan suggests that reduced search areas reduces processing as compared to processing an entire image, and increases processing speed and reduces costs [see Paragraph 0019].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify measuring distance to areas of the image as taught by Miao to include only measuring distances for areas less than 50% of an area of an image as taught by Buchanan in order to reduce search areas to reduce processing as compared to processing an entire image, and increases processing speed and reduces costs [Buchanan, see Paragraph 0019].

Regarding claim 6, Miao discloses the invention with respect to claim 1. Miao further discloses wherein the laser ranging system measures one or more distances to one or more positions in the scene corresponding to the area of interest covering an area of the focal plane or the image [see Paragraph 0068 - discusses determining target objects (via bounding boxes) within a certain region of an image and switching between objects (dog to car), and see Figure 4A below - depicts an object that cover less than 25% of the image (car), and see Paragraphs 0073-0074 – discusses using LIDAR to perform the distance measurement].

    PNG
    media_image3.png
    418
    567
    media_image3.png
    Greyscale

Figure 4A of Miao

However, Miao fails to disclose only measuring distance for areas less than 25% of an area of an image.

	Buchanan discloses only measuring distance for areas less than 25% of an area of an image [see Paragraph 0041 – discusses measuring distance to objects tracked in images (see Paragraph 0019 – discusses processing information for areas (distance) for an image that are less than 10% (less than 25%) of the whole captured area)].
	Buchanan suggests that reduced search areas reduces processing as compared to processing an entire image, and increases processing speed and reduces costs [see Paragraph 0019].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify measuring distance to areas of the image as taught by Miao to include only measuring distances for areas less than 25% of an area of an Buchanan in order to reduce search areas to reduce processing as compared to processing an entire image, and increases processing speed and reduces costs [Buchanan, see Paragraph 0019].

Regarding claim 7, Miao discloses the invention with respect to claim 1. Miao further discloses wherein the laser ranging system measures one or more distances to one or more positions in the scene corresponding to the area of interest covering an area of the focal plane or the image [see Paragraph 0068 - discusses determining target objects (via bounding boxes) within a certain region of an image and switching between objects (dog to car), and see Figure 4A below - depicts an object that cover less than 5% of the image (car), and see Paragraphs 0073-0074 – discusses using LIDAR to perform the distance measurement].

    PNG
    media_image3.png
    418
    567
    media_image3.png
    Greyscale

Figure 4A of Miao

Miao fails to disclose only measuring distance for areas less than 5% of an area of an image.

	Buchanan discloses only measuring distance for areas less than 5% of an area of an image [see Paragraph 0041 – discusses measuring distance to objects tracked in images (see Paragraph 0019 – discusses processing information for areas (distance) for an image that are less than 5% (less than 5%) of the whole captured area)].
	Buchanan suggests that reduced search areas reduces processing as compared to processing an entire image, and increases processing speed and reduces costs [see Paragraph 0019].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify measuring distance to areas of the image as taught by Miao to include only measuring distances for areas less than 5% of an area of an image as taught by Buchanan in order to reduce search areas to reduce processing as compared to processing an entire image, and increases processing speed and reduces costs [Buchanan, see Paragraph 0019].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Maryfield et al. (U.S. Publication No. 2016/0267679 A1) hereinafter Maryfield.

Regarding claim 9, Miao discloses the invention with respect to claim 1. Miao further discloses wherein: the laser ranging system comprises a gimbaled laser ranging system [see Paragraphs 0033-0038 - discusses that a carrier 16 (attached to a UAV 12) is a gimbal, and can have a sensing system 18 containing sensors 30, sensors 30 can include a LIDAR (see Paragraph 0039), and see Figure 1 below],

    PNG
    media_image5.png
    351
    506
    media_image5.png
    Greyscale

Figure 1 of Miao

 and the laser ranging system includes the laser mounted on a gimbal [see Figure 1 above – depicts a LIDAR 30 on the gimbal 16] having the rotation axis centered on the camera's focal plane [see Figure 5, see Figure 7B below, and see Paragraph 0074 – depicts and discusses the rotation (LIDAR rotates when performing scan) axes (psi) to center on the focal plane (focal length (f) to the image plane P) of the camera (C)].

    PNG
    media_image1.png
    326
    524
    media_image1.png
    Greyscale

Miao


    PNG
    media_image2.png
    393
    580
    media_image2.png
    Greyscale

Figure 5 of Miao

However, Miao fails to disclose including a laser bore sighted to the camera's optical axis.

Maryfield discloses a laser bore sighted to the camera's optical axis [see Paragraph 0053  – discusses bore sighting a laser optical device, and see Paragraphs 0077-0083 – discusses a method of bore sighting a laser transmitter and a camera].
Maryfield suggests that bore-sighting ensures that measurements (such as range or distance) taken by laser based devices (LIDAR) accurately reflect measurements of a target [see Paragraph 0053].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LIDAR and camera system as taught Miao to boresight the laser transmitter of the LIDAR with the cameras optical axis as taught by Maryfield in order to accurately reflect measurements of a target [Maryfield, see Paragraph 0053].


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Johnson et al. (U.S. Publication No. 2020/0218288 A1) hereinafter Johnson.

Regarding claim 10, Miao discloses the invention with respect to claim 1. Miao further discloses wherein: the laser ranging system comprises a laser mounted on a steerer [see Paragraph 0074 – discusses that the LIDAR has an angle range to scan, and see Paragraph 0080 – discusses emitting lasers pulses to reflect light beams], the steerer directs a laser beam emitted from the laser to the object of interest associated with the area of interest [see Paragraph 0080- discusses emitting laser pulses to a target tracked using an imaging system (camera)].

However, Miao fails to disclose wherein the steerer comprises a non-mechanical beam steerer. 

Johnson discloses wherein a steerer comprises a non-mechanical beam steerer [see Paragraph 0104 - discusses using a non-mechanical beam steerer].
Johnson suggests that non-mechanical beam steering is more robust (compared to mechanical LIDARs), is smaller, lighter, and cheaper. Also, non-mechanical beam steering is more accurate and faster in regard to tracking small objects [see Paragraph 0104].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LIDAR and steerer as taught by Miao Johnson in order to have a more robust, smaller, lighter, and cheaper LIDAR and to accurately and quickly track small objects [Johnson, see Paragraph 0104].

Regarding claim 11, Miao discloses the invention with respect to claim 1. Miao further discloses wherein: the laser ranging system comprises the laser [see Paragraph 0074 – discusses that the LIDAR has an angle range to scan, and see Paragraph 0080 – discusses emitting lasers pulses to reflect light beams], and the steerer directs a laser beam emitted from the laser to the object of interest associated with the area of interest [see Paragraph 0080- discusses emitting laser pulses to a target tracked using an imaging system (camera)].

However, Miao fails to disclose wherein the laser is mounted on an electro- optical beam steerer.

Johnson discloses wherein a laser is mounted on an electro- optical beam steerer [see Paragraph 0104 - discusses using electro- optical beam steerer, a silicon photonic chip with steerable transmitting and receiving phased arrays and on-chip germanium photodetectors].
Johnson suggests that non-mechanical (electro- optical) beam steering is more robust (compared to mechanical LIDARs), is smaller, lighter, and cheaper. Also, non-mechanical beam steering is more accurate and faster in regard to tracking small objects [see Paragraph 0104].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LIDAR and steerer as taught by Miao to be a non-mechanical (electro- optical) steerer as taught by Johnson in order to have a more Johnson, see Paragraph 0104].


Claim 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Englard et al. (U.S. Publication No. 2019/0180502 A1) hereinafter Englard.

Regarding claim 12, Miao discloses the invention with respect to claim 1. 
However, Miao fails to disclose wherein the processor converts 2-dimensional image information of the image to 3-dimensional information including the information in the image and the distance to the object of interest.

Englard discloses wherein a processor converts 2-dimensional image information of the image to 3-dimensional information including the information in the image and the distance to the object of interest [see Paragraphs 0157-0158 - discusses taking a camera image and transforming the 3D space onto a 2D space, after the transform on the image, the transformed image frame is combined with a 3D point cloud frame (from a LIDAR scan), see Paragraph 0091 - discusses each point/pixel (from a LIDAR scan) is associated with a distance/depth to a target].
Englard suggests that by combining the image data and point cloud data creates a higher resolution point cloud frame for detecting features in the vehicle environment [see Paragraph 0158].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LIDAR and camera system as taught by Miao to convert 2-dimensional information to 3-dimensional that includes information in the image and distance to object of interest as taught by Englard in order to create a higher Englard, see Paragraph 0158].

	Regarding claim 20, Miao discloses the invention with respect to claim 18. 
However, Miao fails to disclose wherein the method comprises operating the automobile.

Englard discloses a method comprises operating the automobile [see Paragraph 0006 – discusses using LIDARs and cameras to sense an environment of a vehicle, see Paragraph 0007 - discusses a processor connected to the camera, see Paragraph 0038 - discusses using a camera to generate an area of focus in an image, and see Paragraph 0038 - discusses determining dynamic objects in the area of focus, see Paragraph 0082 - discusses that the LIDAR captures distance information, see Paragraph 0085 - discusses the LIDAR determines the distance to a target, and see Paragraph 0100 - discusses that in addition to LIDAR, the vehicle system can include a camera that provides additional data (see Paragraph 0038 - discusses using a camera to generate an area of focus in an image), and see Paragraph 0109 – discusses a motion planner processing signals from the LIDAR and camera to generate decisions for the vehicle].

Englard suggests that autonomous vehicles are surrounded by rapidly changing environments (other objects) and are present in every direction of the vehicle, and that a large number of sensors can increase the cost of the vehicle, therefore using a smaller amount of sensors (camera and LIDAR(s)) can reduce the cost [see Paragraphs 0005-0006].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LIDAR and camera system as taught by Miao to be used on an automobile as taught by Englard in order to reduce the cost of the vehicle to overcome rapidly changing environments [Englard, see Paragraphs 0005-0006].

Response to Arguments
Applicant’s arguments appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.

Examiner has provided references Englard (provisional No. 62/598,165) and Johnson (provisional No. 62/541,637) that Applicant argues “were filed after the filing date” and “are not prior art”. The references have priority dates before Applicants filing date of 07/20/2018 with Englard being filed on 12/13/2017 and Johnson being filed on 08/04/2017. Further, the support for Englard can be found in Paragraphs 0161-0162 and 0091 and the support for Johnson can be found in Paragraph 0084.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

U.S. Publication No. 2019/0052844 A1 – discusses using an image sensor and a LIDAR and mapping the pixels of the image captured with the LIDAR point cloud and determining a distance using the LIDAR, as well as using the image sensor data to align the LIDAR to improve accuracy of the distance information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665